       Case 4:20-cv-00005-ELR Document 54-3 Filed 10/27/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM OF MISSISSIPPI, individually
and on behalf of all others similarly
situated,

                    Plaintiff,                  Civ. A. No. 4:20-00005-ELR

       v.

MOHAWK INDUSTRIES, INC., and
JEFFREY S. LORBERBAUM,

                    Defendants.

  DECLARATION OF ROBERT R. LONG IN SUPPORT OF DEFENDANTS’
  MOTION TO DISMISS CONSOLIDATED CLASS ACTION COMPLAINT

      I, Robert R. Long, declare as follows:

      1.    I am over 18 years of age and am competent to testify as to the matters

stated in this Declaration. I am a member of good standing of the Georgia and

California bars and have been admitted to practice in this Court. I am a member at

the law firm of Alston & Bird LLP and am counsel for Defendant Mohawk

Industries, Inc. I hereby submit this Declaration in support of Defendants’ Motion

to Dismiss the Consolidated Class Action Complaint for Violations of the Federal

Securities Laws. I have personal knowledge of the facts set forth herein.



                                         1
       Case 4:20-cv-00005-ELR Document 54-3 Filed 10/27/20 Page 2 of 4




      2.      Attached as Exhibits A through D to this Declaration are true and

correct copies of the following documents:

            Exhibit A: Mohawk Form 10-K, dated Feb. 28, 2020.

            Exhibit B: Letter to Shareholders, Excerpt of Mohawk 2018 Annual
             Report, available at
             http://www.corporatereport.com/mohawk/2018/ar/Mohawk_2018_An
             nual_Report.pdf.

            Exhibit C: Mohawk Press Release, Mohawk Industries Inc. Announces
             Purchase of IVC Group, dated Jan. 13, 2015.

            Exhibit D: Letter to Shareholders, Excerpt of Mohawk 2019 Annual
             Report, available at https://ir.mohawkind.com/static-files/250e3467-
             50b7-4c7c-8397-67d515deb533.

      3.      Pursuant to 26 U.S.C. § 1746, I declare, under penalty of perjury, that

the foregoing is true and correct to the best of my knowledge.


      Executed on October 27th, 2020, in Atlanta, Georgia.




                                              Robert R. Long
                                              Georgia Bar No. 141546




                                          2
      Case 4:20-cv-00005-ELR Document 54-3 Filed 10/27/20 Page 3 of 4




                  LOCAL RULE 7.1D CERTIFICATION

      By signature below, counsel certifies that the foregoing document was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1C.



                                    Robert R. Long
                                    Robert R. Long
                                    Georgia Bar No. 141546
       Case 4:20-cv-00005-ELR Document 54-3 Filed 10/27/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 27th day of October, 2020, I electronically filed

the foregoing DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION TO

DISMISS PLAINTIFF’S CONSOLIDATED CLASS ACTION COMPLAINT with

the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing upon Counsel of Record.

      This 27th day of October, 2020.



                                        Robert R. Long
                                        Robert R. Long
                                        Georgia Bar No. 141546
